Exhibit 10.1

 

Execution Copy

 

$100,000,000

 

QUANEX CORPORATION

 

2.50% Convertible Senior Debentures due May 15, 2034

 

PURCHASE AGREEMENT

 

April 29, 2004

 

CREDIT SUISSE FIRST BOSTON LLC

BEAR, STEARNS & CO. INC.

As Representatives of the Several Purchasers,

c/o Credit Suisse First Boston LLC,

Eleven Madison Avenue,

New York, N.Y. 10010-3629

 

Ladies and Gentlemen:

 

1.  Introductory.  Quanex Corporation, a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to the several initial purchasers named in Schedule A hereto (the “Purchasers”)
U.S.$100,000,000 aggregate principal amount of its 2.50% Convertible Senior
Debentures due May 15, 2034 (the “Firm Securities”) and also proposes to grant
to the Purchasers an option, exercisable by Credit Suisse First Boston LLC as
set forth in Section 3 hereof to purchase an aggregate of up to an additional
$25,000,000 aggregate principal amount (“Optional Securities”) of its 2.50%
Convertible Senior Debentures due May 15, 2034, each to be issued under an
indenture dated as of May 5, 2004 (the “Indenture”), between the Company and
Union Bank of California, N.A., as Trustee.  The Firm Securities and the
Optional Securities which the Purchasers may elect to purchase pursuant to
Section 3 hereof are herein collectively called the “Offered Securities”.  The
United States Securities Act of 1933, as amended, is herein referred to as the
“Securities Act.”

 

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement dated as of May 5, 2004, among the Company and the
Purchasers (the “Registration Rights Agreement”), pursuant to which the Company
agrees to file a registration statement with the Securities and Exchange
Commission (the “Commission”) registering the resale of the Offered Securities
and the Underlying Shares, as hereinafter defined, under the Securities Act.

 

The Company hereby agrees with the several Purchasers as follows:

 

2.  Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, the several Purchasers that:

 

(a)  A preliminary offering circular and an offering circular relating to the
Offered Securities to be offered by the Purchasers have been prepared by the
Company.  Such preliminary offering

 

1

--------------------------------------------------------------------------------


 

circular, including all documents incorporated by reference therein (the
“Preliminary Offering Circular”), and offering circular, including all documents
incorporated by reference therein (the “Offering Circular”), are hereinafter
collectively referred to as the “Offering Document”.  On the date of this
Agreement, the Offering Document does not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The preceding sentence does not apply to statements in or
omissions from the Offering Document based upon written information furnished to
the Company by any Purchaser through Credit Suisse First Boston LLC (“CSFB”)
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 7(b) hereof.  The Company’s
Annual Report on Form 10-K most recently filed with the Commission and all
subsequent reports (collectively, the “Exchange Act Reports”) which have been
filed by the Company with the Commission or sent to stockholders pursuant to the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
when they were filed with the Commission, conformed in all material respects to
the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder.

 

(b)  The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as described in the
Offering Document; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to so qualify would not, individually or in the
aggregate, have a material adverse effect on the condition (financial or other),
business, properties or results of operations of the Company and its
subsidiaries taken as a whole (“Material Adverse Effect”).

 

(c)  Each subsidiary of the Company has been duly incorporated and is an
existing corporation in good standing under the laws of the jurisdiction of its
incorporation, with corporate power and authority (to own its properties and
conduct its business as described in the Offering Document; and each subsidiary
of the Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification except where the
failure to so qualify would not, individually or in the aggregate, have a
Material Adverse Effect; all of the issued and outstanding capital stock of each
subsidiary of the Company has been duly authorized and validly issued and is
fully paid and nonassessable; and the capital stock of each subsidiary owned by
the Company, directly or through subsidiaries, is owned free from liens,
encumbrances and defects.

 

(d)  The Indenture has been duly authorized by the Company; the Offered
Securities have been duly authorized by the Company; and when the Offered
Securities are delivered and paid for pursuant to this Agreement on each Closing
Date (as defined below), the Indenture will have been duly executed and
delivered by the Company, such Offered Securities will have been duly executed,
authenticated, issued and delivered and will conform to the description thereof
contained in the Offering Document and to the terms thereof contained in the
Indenture, and such Offered Securities will constitute valid and legally binding
obligations of the Company, enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

(e) The outstanding shares of Common Stock, $.50 par value (the “Common Stock”),
of the Company have been duly authorized and validly issued, are fully paid and
nonassessable and conform to the description thereof contained in the Offering
Document; when the Offered Securities are delivered and paid for pursuant to
this Agreement on each Closing Date, such Offered Securities will

 

2

--------------------------------------------------------------------------------


 

be convertible into shares of Common Stock (“Underlying Shares”) of the Company
in accordance with the terms of the Indenture; the Underlying Shares initially
issuable upon conversion of such Offered Securities have been duly authorized
and reserved for issuance upon such conversion and, when issued upon such
conversion, will be validly issued, fully paid and nonassessable; and the
stockholders of the Company have no preemptive rights with respect to the
Offered Securities or the Common Stock (including the Underlying Shares).

 

(f) Except as disclosed in the Offering Document, there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company or any Purchaser for a brokerage
commission, finder’s fee or other like payment in connection with the Offered
Securities.

 

(g)  No consent, approval, authorization, order, registration or qualification
of, or filing with, any governmental agency or body or any court is required for
the consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement in connection with the issuance and sale of the
Offered Securities by the Company and the issuance of the Underlying Shares by
the Company upon conversion of the Offered Securities in accordance with the
terms of the Indenture and the compliance by the Company with all of the
provisions of this Agreement, the Registration Rights Agreement and the
Indenture, except as may be required under state securities or Blue Sky laws and
except for the order of the Commission declaring the Shelf Registration
Statement (as defined in the Registration Rights Agreement) effective.

 

(h)  The execution, delivery and performance by the Company of the Indenture,
this Agreement and the Registration Rights Agreement, and the issuance and sale
of the Offered Securities and compliance with the terms and provisions thereof
and the issuance of the Underlying Shares by the Company upon conversion of the
Offered Securities in accordance with the terms of the Indenture will not result
in a breach or violation of any of the terms and provisions of, or constitute a
default under, any statute, rule, regulation or order of any governmental agency
or body or any court, domestic or foreign, having jurisdiction over the Company
or any subsidiary of the Company or any of their properties, or any agreement or
instrument to which the Company or any such subsidiary is a party or by which
the Company or any such subsidiary is bound or to which any of the properties of
the Company or any such subsidiary is subject, or the charter or by-laws of the
Company or any such subsidiary, and the Company has full power and authority to
authorize, issue and sell the Offered Securities as contemplated by this
Agreement.

 

(i)  This Agreement has been duly authorized, executed and delivered by the
Company.

 

(j)  The Registration Rights Agreement has been duly authorized by the Company,
and when duly executed and delivered by the parties thereto, will constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(k)  Except as disclosed in the Offering Document (including liens and
encumbrances pursuant to the Revolving Credit Agreement dated as of November 26,
2002, as amended, by and among the Company, the financial institutions party
thereto and Comerica Bank, as agent), the Company and its subsidiaries have good
and marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, encumbrances and defects that would
materially affect the value thereof or materially interfere with the use made or
to be made thereof by them; and except as disclosed in the Offering Document,
the Company and its subsidiaries

 

3

--------------------------------------------------------------------------------


 

hold any leased real or personal property under valid and enforceable leases
with no exceptions that would materially interfere with the use made or to be
made thereof by them.

 

(l)  The Company and its subsidiaries possess adequate certificates, authorities
or permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by them and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect.

 

(m)  No labor dispute with the employees of the Company or any subsidiary exists
or, to the knowledge of the Company, is imminent that might have a Material
Adverse Effect.

 

(n)  The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.

 

(o)  Except as disclosed in the Offering Document, neither the Company nor any
of its subsidiaries is in violation of any statute, any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim would individually or in the aggregate have a Material Adverse Effect; and
the Company is not aware of any pending investigation which might lead to such a
claim.

 

(p)  Except as disclosed in the Offering Document, there are no pending actions,
suits or proceedings against or affecting the Company, any of its subsidiaries
or any of their respective properties that, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect, or would materially and adversely affect the ability
of the Company to perform its obligations under the Indenture, this Agreement or
the Registration Rights Agreement; and no such actions, suits or proceedings are
threatened or, to the Company’s knowledge, contemplated.

 

(q)  The financial statements included in the Offering Document present fairly
the financial position of the Company and its consolidated subsidiaries as of
the dates shown and their results of operations and cash flows for the periods
shown, and such financial statements have been prepared in conformity with the
generally accepted accounting principles in the United States applied on a
consistent basis.

 

(r)  Except as disclosed in the Offering Document, since the date of the latest
audited financial statements included in the Offering Document there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or other), business,
properties or results of operations of the Company and its subsidiaries taken as
a whole, and, except as disclosed in or contemplated by the Offering Document,
there has

 

4

--------------------------------------------------------------------------------


 

been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

 

(s)  The Company is subject to the reporting requirements of Section 13 of the
Exchange Act and files reports with the Commission on the Electronic Data
Gathering, Analysis, and Retrieval (EDGAR) system.

 

(t)  The Company is not an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940 (the “Investment
Company Act”); and the Company is not and, after giving effect to the offering
and sale of the Offered Securities and the application of the proceeds thereof
as described in the Offering Document, will not be an “investment company” as
defined in the Investment Company Act.

 

(u)  No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

 

(v)  The offer and sale of the Offered Securities in the manner contemplated by
this Agreement will be exempt from the registration requirements of the
Securities Act by reason of Section 4(2) thereof and it is not necessary to
qualify an indenture in respect of the Offered Securities under the United
States Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).

 

(w)  Neither the Company, nor any of its affiliates, nor any person acting on
its or their behalf (i) has, within the six-month period prior to the date
hereof, offered or sold the Offered Securities or any security of the same class
or series as the Offered Securities or (ii) has offered or will offer or sell
the Offered Securities in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.  The Company has not entered and will not enter into any
contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement.

 

3.  Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to the
Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Company, at a purchase price of 97.25% of the principal amount thereof
plus accrued interest from May 5, 2004 to the First Closing Date (as hereinafter
defined), the respective principal amounts of Firm Securities as set forth
opposite the names of the several Purchasers in Schedule A hereto.

 

The Company will deliver against payment of the purchase price the Firm
Securities in the form of one or more permanent global Securities in definitive
form (the “Firm Global Securities”) deposited with the Trustee as custodian for
The Depository Trust Company (“DTC”) and registered in the name of Cede & Co.,
as nominee for DTC.  Interests in any permanent global Securities will be held
only in book-entry form through DTC, except in the limited circumstances
described in the Offering Document. Payment for the Firm Securities shall be
made by the Purchasers in Federal (same day) funds by wire transfer to an
account at a bank acceptable to CSFB drawn to the order of Quanex Corporation at
10:00 A.M. (New York time), on May 5, 2004, or at such other time not later than
seven full business days thereafter as CSFB and the Company determine, such time
being herein referred to as the “First Closing Date”, against delivery to the
Trustee as custodian for DTC of the Firm Global Securities representing all of
the Firm Securities. The Firm Global Securities will be made available for
checking at the office of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue,
New York, New York  10017 at least 24 hours prior to the First Closing Date.

 

5

--------------------------------------------------------------------------------


 

In addition, upon written notice from CSFB given to the Company from time to
time, the Purchasers may purchase, not more than 13 days after the First Closing
Date, all or less than all of the Optional Securities at the purchase price per
principal amount of Offered Securities (including any accrued interest thereon
to the related Optional Closing Date) to be paid for the Firm Securities.  The
Company agrees to sell to the Purchasers the principal amount of Optional
Securities specified in such notice and the Purchasers agree, severally and not
jointly, to purchase such Optional Securities.  Such Optional Securities shall
be purchased from the Company for the account of each Purchaser in the same
proportion as the principal amount of Firm Securities set forth opposite such
Purchaser’s name in Schedule A hereto bears to the total principal amount of
Firm Securities (subject to adjustment by CSFB to eliminate fractions).  No
Optional Securities shall be sold or delivered unless the Firm Securities
previously have been, or simultaneously are, sold and delivered.  The right to
purchase the Optional Securities or any portion thereof may be exercised from
time to time and to the extent not previously exercised may be surrendered and
terminated at any time upon notice by CSFB to the Company.

 

Each time for the delivery of and payment for the Optional Securities, being
herein referred to as the “Optional Closing Date”, which may be the First
Closing Date (the First Closing Date and each Optional Closing Date, if any,
being sometimes referred to as a “Closing Date”), shall be determined by CSFB on
behalf of the several Purchasers but shall not be later than seven full business
days after written notice of election to purchase Optional Securities is given. 
The Company will deliver against payment of the purchase price the Optional
Securities being purchased on each Optional Closing Date in the form of one or
more permanent global Securities in definitive form (each, an “Optional Global
Security”) deposited with the Trustee as custodian for DTC and registered in the
name of Cede & Co., as nominee for DTC.  Payment for such Optional Securities
shall be made by the Purchasers in Federal (same day) funds by wire transfer to
an account at a bank acceptable to CSFB drawn to the order of Quanex Corporation
at the above office of Simpson Thacher & Bartlett LLP, against delivery to the
Trustee as custodian for DTC of the Optional Global Securities representing all
of the Optional Securities being purchased on such Optional Closing Date.

 

4.  Representations by Purchasers; Resale by Purchasers.

 

(a)    Each Purchaser severally represents and warrants to the Company that it
is an “accredited investor” within the meaning of Regulation D under the
Securities Act.

 

(b)  Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from the registration requirements of the Securities
Act.  Each Purchaser severally represents and agrees that it has offered and
sold the Offered Securities, and will offer and sell the Offered Securities only
in accordance with Rule 144A under the Securities Act (“Rule 144A”). 
Accordingly, such Purchaser, its affiliates and all persons acting on its or
their behalf, have complied and will comply with the offering restrictions
requirement of Rule 144A.

 

(c)  Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company.

 

(d)  Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act, including, but not limited to (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.  Each Purchaser severally agrees,

 

6

--------------------------------------------------------------------------------


 

with respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.

 

5.  Certain Agreements of the Company.  The Company agrees with the several
Purchasers that:

 

(a)  The Company will advise CSFB promptly of any proposal to amend or
supplement the Offering Document and will not effect such amendment or
supplementation without CSFB’s consent. If, at any time prior to the completion
of the resale of the Offered Securities by the Purchasers, any event occurs as a
result of which the Offering Document as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, the Company promptly
will notify CSFB of such event and promptly will prepare, at its own expense, an
amendment or supplement which will correct such statement or omission. Neither
CSFB’s consent to, nor the Purchasers’ delivery to offerees or investors of, any
such amendment or supplement shall constitute a waiver of any of the conditions
set forth in Section 6.

 

(b)  The Company will furnish to CSFB copies of the Preliminary Offering
Circular, the Offering Circular and all amendments and supplements to such
documents, in each case as soon as available and in such quantities as CSFB
requests.  At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, the Company will promptly furnish or cause to be furnished to
CSFB (and, upon request, to each of the other Purchasers) and, upon request of
holders and prospective purchasers of the Offered Securities, to such holders
and purchasers, copies of the information required to be delivered to holders
and prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4)
under the Securities Act (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities.  The Company will pay the expenses of printing and
distributing to the Purchasers all such documents.

 

(c)  The Company will arrange for the qualification of the Offered Securities
for sale and the determination of their eligibility for investment under the
laws of such jurisdictions in the United States and Canada as CSFB designates
and will continue such qualifications in effect so long as required for the
resale of the Offered Securities by the Purchasers, provided that the Company
will not be required to qualify as a foreign corporation or to file a general
consent to service of process in any such jurisdiction.

 

(d)  During the period of two years after the later of the First Closing Date
and the last Optional Closing Date, the Company will, upon request, furnish to
CSFB, each of the other Purchasers and any holder of Offered Securities a copy
of the restrictions on transfer applicable to the Offered Securities.

 

(e)  During the period of two years after the later of the First Closing Date
and the last Optional Closing Date, the Company will not, and will not permit
any of its officers, directors or controlled affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Offered Securities that have
been reacquired by any of them.

 

(f)  During the period of two years after the later of the First Closing Date
and the last Optional Closing Date, the Company will not be or become, an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act.

 

7

--------------------------------------------------------------------------------


 

(g)  The Company will pay all expenses incidental to the performance of its
obligations under this Agreement, the Indenture and the Registration Rights
Agreement, including (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities,
the preparation and printing of this Agreement, the Registration Rights
Agreement, the Offered Securities, the Indenture, the Offering Document and
amendments and supplements thereto, and any other document relating to the
issuance, offer, sale and delivery of the Offered Securities; (iii) the cost of
qualifying the Offered Securities for trading in The PortalSM Market (“PORTAL”)
and any expenses incidental thereto; (iv) the cost of any advertising approved
by the Company in connection with the issue of the Offered Securities; (v) any
expenses (including reasonable fees and disbursements of counsel) incurred in
connection with qualification of the Offered Securities for sale under the laws
of such jurisdictions in the United States and Canada as CSFB designates and the
printing of memoranda relating thereto; and (vi) expenses incurred in
distributing preliminary offering circulars and the Offering Document (including
any amendments and supplements thereto) to the Purchasers.

 

(h)  In connection with the offering, until CSFB shall have notified the Company
and the other Purchasers of the completion of the resale of the Offered
Securities, neither the Company nor any of its officers, directors or controlled
affiliates has or will, either alone or with one or more other persons, bid for
or purchase for any account in which it or any of its affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities, and neither it nor any of its officers,
directors or controlled affiliates will make bids or purchases for the purpose
of creating actual, or apparent, active trading in, or of raising the price of,
the Offered Securities.

 

(i)  For a period of 90 days after the date of the Offering Circular of the
Offered Securities by the Purchasers, the Company will not offer, sell, contract
to sell, pledge or otherwise dispose of, directly or indirectly, or file with
the Commission a registration statement under the Securities Act relating to,
any debt securities issued or guaranteed by the Company and having a maturity of
more than one year from the date of issue, or any shares of Common Stock of the
Company or securities convertible into or exchangeable or exercisable for shares
of Common Stock of the Company, including the Offered Securities, or warrants or
other rights to purchase shares of Common Stock of the Company, or publicly
disclose the intention to make any such offer, sale, pledge, disposition or
filing, without the prior written consent of CSFB and Bear, Stearns & Co. Inc.
except (i) the filing of the shelf registration statement covering resales of
the Offered Securities or the Common Stock of the Company issuable upon
conversion of the Offered Securities, (ii) issuances of shares of Common Stock
of the Company pursuant to the conversion or exchange of convertible or
exchangeable securities or the exercise of warrants or options, in each case
outstanding on the date hereof, (iii) grants of employee stock options pursuant
to the terms of a plan in effect on the date hereof or (iv) issuances of shares
of Common Stock of the Company pursuant to the exercise of such options.  The
Company will not at any time offer, sell, contract to sell, pledge or otherwise
dispose of, directly or indirectly, any securities under circumstances where
such offer, sale, pledge, contract or disposition would cause the exemption
afforded by Section 4(2) of the Securities Act to cease to be applicable to the
offer and sale of the Offered Securities.

 

6.  Conditions of the Obligations of the Purchasers.  The obligations of the
several Purchasers to purchase and pay for the Firm Securities on the First
Closing Date and for the Optional Securities on each Optional Closing Date will
be subject to the accuracy of the representations and warranties on the part of
the Company herein, to the accuracy of the statements of officers of the Company
made pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

 

8

--------------------------------------------------------------------------------


 

(a) The Purchasers shall have received a letter, dated the date of this
Agreement, of Deloitte & Touche LLP confirming that they are independent public
accountants under Rule 101 of the AICPA’s Code of Professional Conduct and its
interpretations and rulings to the effect that:

 

(i)  in their opinion the financial statements examined by them and included in
the Exchange Act Reports comply as to form in all material respects with the
applicable accounting requirements of the Securities Act and the applicable
published rules and regulations thereunder (the “Rules and Regulations”);

 

(ii) they have performed the procedures specified by the American Institute of
Certified Public Accountants for a review of interim financial information as
described in Statement of Auditing Standards No. 100, Interim Financial
Information, on the unaudited financial statements included in the Exchange Act
Reports;

 

(iii)  on the basis of the review referred to in clause (ii) above, a reading of
the latest available interim financial statements of the Company, inquiries of
officials of the Company who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:

 

(A)  the unaudited financial statements included in the Exchange Act Reports do
not comply as to form in all material respects with the applicable accounting
requirements of the Securities Act and the related published Rules and
Regulations or any material modifications should be made to such unaudited
financial statements for them to be in conformity with generally accepted
accounting principles;

 

(B)  at the date of the latest available balance sheet read by such accountants,
or at a subsequent specified date not more than three business days prior to the
date of this Agreement, there was any change in the capital stock or any
increase in short-term indebtedness or long-term debt of the Company and its
consolidated subsidiaries or, at the date of the latest available balance sheet
read by such accountants, there was any decrease in consolidated net current
assets or net assets, as compared with amounts shown on the latest balance sheet
included in the Exchange Act Reports; or

 

(C)  for the period from the closing date of the latest income statement
included in the Exchange Act Reports to the closing date of the latest available
income statement read by such accountants there were any decreases, as compared
with the corresponding period of the previous year, in consolidated net sales,
net operating income or in the total or per share amounts of consolidated income
before extraordinary items or net income or in the ratio of earnings to fixed
charges;

 

except in all cases set forth in clauses (B) and (C) above for changes,
increases or decreases which the Offering Document discloses have occurred or
may occur or which are described in such letter; and

 

(iv)  they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial information contained in the Offering
Document and the Exchange Act Reports (in each case to the extent that such
dollar amounts, percentages and other financial information are derived from the
general accounting records

 

9

--------------------------------------------------------------------------------


 

of the Company and its subsidiaries subject to the internal controls of the
Company’s accounting system or are derived directly from such records by
analysis or computation) with the results obtained from inquiries, a reading of
such general accounting records and other procedures specified in such letter
and have found such dollar amounts, percentages and other financial information
to be in agreement with such results, except as otherwise specified in such
letter.

 

(b) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as one
enterprise which, in the judgment of a majority in interest of the Purchasers
including CSFB, is material and adverse and makes it impractical or inadvisable
to proceed with completion of the offering or the sale of and payment for the
Offered Securities; (ii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange controls
as would, in the judgment of a majority in interest of the Purchasers including
CSFB, be likely to prejudice materially the success of the proposed issue, sale
or distribution of the Offered Securities, whether in the primary market or in
respect of dealings in the secondary market; (iii) any material suspension or
material limitation of trading in securities generally on the New York Stock
Exchange, or any setting of minimum prices for trading on such exchange; (iv) or
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market; (v) any banking moratorium declared by U.S. Federal
or, New York authorities; (vi) any major disruption of settlements of securities
or clearance services in the United States or (vii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of a majority in interest of the Purchasers
including CSFB, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency makes it impractical or inadvisable to
proceed with completion of the offering or sale of and payment for the Offered
Securities.

 

(c) The Purchasers shall have received an opinion, dated such Closing Date, of
Fulbright & Jaworski L.L.P., counsel for the Company, that:

 

(i) The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as described in the
Offering Circular;

 

(ii) The Indenture has been duly authorized, executed and delivered by the
Company; the Offered Securities delivered on such Closing Date have been duly
authorized, executed, authenticated, issued and delivered and conform to the
description thereof contained in the Offering Circular; and the Indenture and
the Offered Securities delivered on such Closing Date constitute valid and
legally binding obligations of the Company enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles;

 

(iii) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company; and the Registration Rights Agreement constitutes the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles;

 

10

--------------------------------------------------------------------------------


 

(iv) The Offered Securities delivered on such Closing Date are convertible into
Common Stock of the Company in accordance with the terms of the Indenture; and
the shares of such Common Stock initially issuable upon conversion of the
Offered Securities delivered on such Closing Date have been duly authorized and
reserved for issuance upon such conversion and, when issued upon such
conversion, will be validly issued, fully paid and nonassessable; and the
stockholders of the Company have no preemptive rights with respect to the
Offered Securities or the Common Stock (including the Underlying Shares); and
the outstanding shares of Common Stock of the Company conform to the description
thereof contained in the Offering Circular;

 

(v) No consent, approval, authorization, order, registration or qualification
of, or filing with, any governmental agency or body or any court is required for
the consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement in connection with the issuance or sale of the
Offered Securities by the Company and the issuance of the Underlying Shares by
the Company upon conversion of the Offered Securities in accordance with the
terms of the Indenture and the compliance by the Company with all of the
provisions of this Agreement, the Registration Rights Agreement and the
Indenture, except such as may be required under state securities or Blue Sky
laws and except for the order of the Commission declaring the Shelf Registration
Statement effective;

 

(vi) The execution, delivery and performance of the Indenture, this Agreement
and the Registration Rights Agreement and the issuance and sale of the Offered
Securities and compliance with the terms and provisions thereof and the issuance
of the Underlying Shares by the Company upon conversion of the Offered
Securities in accordance with the terms of the Indenture will not result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any statute, any rule, regulation or order of any governmental
agency or body or any court having jurisdiction over the Company or any
subsidiary of the Company or any of their properties, or any agreement or
instrument to which the Company or any such subsidiary is a party or by which
the Company or any such subsidiary is bound or to which any of the properties of
the Company or any such subsidiary is subject, or the charter or by-laws of the
Company or any such subsidiary, and the Company has full power and authority to
authorize, issue and sell the Offered Securities as contemplated by this
Agreement;

 

(vii) This Agreement has each been duly authorized, executed and delivered by
the Company;

 

(viii) The statements in the Offering Circular under the caption “Material U.S.
Federal Income Tax Considerations” insofar as they purport to constitute
summaries of matters of United States federal tax law as applied to the Offered
Securities, constitute accurate summaries of the matters described therein as
applied to the Offered Securities in all material respects, assuming the Offered
Securities are treated as indebtedness subject to the Treasury regulations
governing contingent payment debt instruments;

 

(ix) It is not necessary in connection with (i) the offer, sale and delivery of
the Offered Securities by the Company to the several Purchasers pursuant to this
Agreement or (ii) the resales of the Offered Securities by the several
Purchasers in the manner contemplated by this Agreement, to register the Offered
Securities under the Securities Act or to qualify an indenture in respect
thereof under the Trust Indenture Act; and

 

11

--------------------------------------------------------------------------------


 

(x) In addition to such counsel’s participation in the preparation of the
Offering Circular, such counsel has participated in conferences with officers
and other representatives of the Company, counsel to the Purchasers,
representatives of the independent public accountants for the Company and
representatives of the Purchasers at which the contents of the Offering Circular
and related matters were discussed and, although such counsel is not passing
upon and does not assume any responsibility for the accuracy, completeness or
fairness of the factual statements contained in the Offering Circular and such
counsel has not checked the accuracy or completeness of, or otherwise verified
any information, including statistical information, contained in the Offering
Circular, no facts have come to such counsel’s attention that lead such counsel
to believe that the Offering Circular (including the documents incorporated by
reference therein), as of its date and as of the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading (except with respect to the financial statements, schedules and other
financial data included in the Offering Circular as to which such counsel
expresses no opinion).

 

(d) The Purchasers shall have received an opinion, dated such Closing Date, of
Kevin P. Delaney, General Counsel for the Company, that:

 

(i) The Company is duly qualified to do business as a foreign corporation in
good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to so qualify would not, individually or in the aggregate,
have a Material Adverse Effect;

 

(ii) Each of MACSTEEL Monroe (“MACSTEEL”) and TruSeal Technologies, Inc.
(“TruSeal”) has been duly incorporated and is an existing corporation in good
standing under the laws of the jurisdiction of its incorporation, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the Offering Circular; and each of MACSTEEL and TruSeal is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to so qualify
would not, individually or in the aggregate, have a Material Adverse Effect; all
of the issued and outstanding capital stock of each of MACSTEEL and TruSeal has
been duly authorized and validly issued and is fully paid and nonassessable; and
the capital stock of each of MACSTEEL and TruSeal is owned free from liens,
encumbrances and defects;

 

(iii) There are no pending actions, suits or proceedings against or affecting
the Company, any of its subsidiaries or any of their respective properties that,
if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company to perform its
obligations under the Indenture, this Agreement or the Registration Rights
Agreement; and no such actions, suits or proceedings are, to such counsel’s
knowledge, threatened or contemplated;

 

(iv) To such counsel’s knowledge, there are no statutes or regulations, or
agreements, contracts, leases or other documents to which the Company is a party
of a character that would be required to be disclosed in or filed as an exhibit
to a report under the Exchange Act (if such report were filed on and as of the
date hereof) that are not described or incorporated in the Offering Circular;
and

 

12

--------------------------------------------------------------------------------


 

(v)                                 In addition to such counsel’s participation
in the preparation of the Offering Circular, such counsel has participated in
conferences with counsel to the Company, counsel to the Purchasers,
representatives of the independent public accountants for the Company and
representatives of the Purchasers at which the contents of the Offering Circular
and related matters were discussed and, although such counsel is not passing
upon and does not assume any responsibility for the accuracy, completeness or
fairness of the factual statements contained in the Offering Circular and such
counsel has not checked the accuracy or completeness of, or otherwise verified
any information, including statistical information, contained in the Offering
Circular, no facts have come to such counsel’s attention that lead such counsel
to believe that the Offering Circular (including the documents incorporated by
reference therein), as of its date and as of the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading (except with respect to the financial statements, schedules and other
financial data included in the Offering Circular as to which such counsel
expresses no opinion).

 

(e) The Purchasers shall have received from Simpson Thacher & Bartlett LLP,
counsel for the Purchasers, such opinion or opinions, dated such Closing Date,
with respect to the incorporation of the Company, the validity of the Offered
Securities, the Offering Circular, the exemption from registration for the offer
and sale of the Offered Securities by the Company to the several Purchasers and
the resales by the several Purchasers as contemplated hereby and other related
matters as CSFB may require, and the Company shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.

 

(f) The Purchasers shall have received a certificate, dated such Closing Date,
of the President or any Vice President and a principal financial or accounting
officer of the Company in which such officers, to the best of their knowledge
after reasonable investigation, shall state that the representations and
warranties of the Company in this Agreement are true and correct, that the
Company has complied with all agreements and satisfied in all material respects
all conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date, and that, subsequent to the dates of the most recent
financial statements in the Offering Document there has been no material adverse
change, nor any development or event involving a prospective material adverse
change, in the condition (financial or other), business, properties or results
of operations of the Company and its subsidiaries taken as a whole except as set
forth in the Offering Document or as described in such certificate.

 

(g) The Purchasers shall have received a letter, dated such Closing Date, of
Deloitte & Touche LLP which meets the requirements of subsection (a) of this
Section, except that the specified date referred to in such subsection will be a
date not more than three days prior to such Closing Date for the purposes of
this subsection.

 

(h) On or prior to the date of this Agreement, the Purchasers shall have
received lockup letters in the form of Schedule B from each of the officers and
directors of the Company listed on Schedule C attached hereto.

 

(i) The Company and the Purchasers shall have entered into the Registration
Rights Agreement, in form and substance satisfactory to the Purchasers.

 

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. CSFB may in its sole discretion waive on behalf of

 

13

--------------------------------------------------------------------------------


 

the Purchasers compliance with any conditions to the obligations of the
Purchasers hereunder, whether in respect of an Optional Closing Date or
otherwise.

 

7.  Indemnification and Contribution. (a) The Company will indemnify and hold
harmless each Purchaser, its officers, partners, members, directors and each
person, if any, who controls such Purchaser within the meaning of Section 15 of
the Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which such Purchaser may become subject, under the Securities Act or
the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Offering Document, or any amendment or supplement thereto, or any related
preliminary offering circular, or arise out of or are based upon the omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, including any losses, claims, damages or liabilities
arising out of or based upon the Company’s failure to perform its obligations
under Section 5(a) of this Agreement, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by any Purchaser through CSFB specifically for use therein, it being
understood and agreed that the only such information consists of the information
described as such in subsection (b) below; provided further, that with respect
to any such untrue statement or alleged untrue statement or omission or alleged
omission made in the Preliminary Offering Circular, the indemnity agreement
contained in this Section 7(a) shall not inure to the benefit of such Purchaser
from whom the person asserting any such loss, claim, damage or liability
purchased the Offered Securities concerned if, to the extent that such sale was
an initial sale by such Purchaser and any such loss, claim, damage or liability
of that Purchaser is a result of the fact that both (A) a copy of the Offering
Circular was not sent or given to such person at or prior to written
confirmation of the sale of such Offered Securities to such person and (B) the
untrue statement or omission in the Preliminary Offering Circular was corrected
in the Offering Circular unless, in either case, such failure to deliver the
Offering Circular was a result of (x) of noncompliance by the Company with
Section 5(b) hereof or (y) the Company not previously furnishing copies of the
Offering Circular to such Purchaser on a timely basis to permit the Offering
Circular to be sent or given to such person at or prior to written confirmation
of the sale of such Offered Securities to such person.

 

(b) Each Purchaser will severally and not jointly indemnify and hold harmless
the Company, its directors and officers and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Securities Act or the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Offering Document, or any amendment or supplement
thereto, or any related preliminary offering circular, or arise out of or are
based upon the omission or the alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through CSFB specifically for use therein, and will reimburse any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the Offering
Document:  the third and fourth sentences under the ninth paragraph with respect
to market-making and the tenth paragraph with respect to penalty bids,
stabilizing and covering under the caption “Plan of Distribution” in the
Offering Circular; provided, however, that the

 

14

--------------------------------------------------------------------------------


 

Purchasers shall not be liable for any losses, claims, damages or liabilities
arising out of or based upon the Company’s failure to perform its obligations
under Section 5(a) of this Agreement.

 

(c)  Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under
subsection (a) or (b) above, notify the indemnifying party of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under subsection (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above.  In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes (i) an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

(d)  If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Purchasers on the other from the offering of the Offered
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the Offered
Securities purchased by it were resold exceeds the amount of any damages which
such Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.

 

15

--------------------------------------------------------------------------------


 

(e)  The obligations of the Company under this Section shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Purchaser
within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Purchasers under this Section shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act.

 

8.  Default of Purchasers.  If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder on either the First Closing
Date or any Optional Closing Date and the aggregate principal amount of Offered
Securities that such defaulting Purchaser or Purchasers agreed but failed to
purchase does not exceed 10% of the total principal amount of Offered Securities
that the Purchasers are obligated to purchase on such Closing Date, CSFB may
make arrangements satisfactory to the Company for the purchase of such Offered
Securities by other persons, including any of the Purchasers, but if no such
arrangements are made by such Closing Date, the non-defaulting Purchasers shall
be obligated severally, in proportion to their respective commitments hereunder,
to purchase the Offered Securities that such defaulting Purchasers agreed but
failed to purchase on such Closing Date. If any Purchaser or Purchasers so
default and the aggregate principal amount of Offered Securities with respect to
which such default or defaults occur exceeds 10% of the total principal amount
of Offered Securities  that the Purchasers are obligated to purchase on such
Closing Date and arrangements satisfactory to CSFB and the Company for the
purchase of such  Offered Securities by other persons are not made within
36 hours after such default, this Agreement will terminate without liability on
the part of any non-defaulting Purchaser or the Company, except as provided in
Section 9 (provided that if such default occurs with respect to Optional
Securities after the First Closing Date, this Agreement shall not terminate as
to the Firm Securities or any Optional  Securities purchased prior to such
termination). As used in this Agreement, the term “Purchaser” includes any
person substituted for a Purchaser under this Section. Nothing herein will
relieve a defaulting Purchaser from liability for its default.

 

9.  Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the  Offered Securities. If this Agreement is terminated
pursuant to Section 8 or if for any reason the purchase of the Offered
Securities by the Purchasers is not consummated, the Company shall remain
responsible for the expenses to be paid or reimbursed by it pursuant to
Section 5 and the respective obligations of the Company and the Purchasers
pursuant to Section 7 shall remain in effect and if any Offered Securities have
been purchased hereunder the representations and warranties in Section 2 and all
obligations under Section 5 shall also remain in effect. If the purchase of the
Offered Securities by the Purchasers is not consummated for any reason other
than solely because of the termination of this Agreement pursuant to Section 8
or the occurrence of any event specified in clause (ii), (iii), (v), (vi) or
(vii) of Section 6(b), the Company will reimburse the Purchasers for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Offered Securities.

 

10.  Notices.  All communications hereunder will be in writing and, if sent to
the Purchasers will be mailed, delivered or faxed and confirmed to the
Purchasers c/o Credit Suisse First Boston LLC, Eleven Madison Avenue, New York,
NY 10010-3629, Attention:  Transactions Advisory Group, (fax:  (212) 325-4296)
or, if sent to the Company, will be mailed, delivered or faxed and confirmed to
it at 1900 West Loop South, Suite 1500, Houston, TX  77027, Attention:  Chief
Financial Officer (fax :  (713) 522-1630), with a copy to the General Counsel at
the same address (fax:  (713) 626-7549); provided, however, that any notice to a
Purchaser pursuant to Section 7 will be mailed, delivered or faxed and confirmed
to such Purchaser.

 

16

--------------------------------------------------------------------------------


 

11.  Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 7, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties hereto.

 

12.  Representation of Purchasers.  You will act for the several Purchasers in
connection with this purchase, and any action under this Agreement taken by you
jointly or by CSFB will be binding upon all the Purchasers.

 

13.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

14.  Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

17

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the several
Purchasers in accordance with its terms.

 

 

Very truly yours,

 

 

 

QUANEX CORPORATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

CREDIT SUISSE FIRST BOSTON LLC

BEAR, STEARNS & CO. INC.

 

Acting on behalf of itself

and as the Representative of

the several Purchasers

 

 

By CREDIT SUISSE FIRST BOSTON LLC

 

 

 

By

 

 

 

Name:

 

Title:

 

18

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Purchaser

 

Principal Amount of
Firm Securities

 

 

 

 

 

Credit Suisse First Boston LLC

 

$

45,000,000

 

 

 

 

 

Bear, Stearns & Co. Inc.

 

45,000,000

 

 

 

 

 

KeyBanc Capital Markets, A Division of McDonald Investments Inc.

 

5,000,000

 

 

 

 

 

Robert W. Baird & Co. Incorporated

 

5,000,000

 

 

 

 

 

Total

 

$

100,000,000

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE B

 

                     , 2004

 

Quanex Corporation

1900 West Loop South

Suite 1500

Houston, Texas  77027

 

Credit Suisse First Boston LLC

Bear, Stearns & Co. Inc.

 

as Representatives of the several Purchasers

c/o

Credit Suisse First Boston LLC

 

Eleven Madison Avenue

 

New York, NY 10010-3629

 

Ladies and Gentlemen:

 

As an inducement to the Purchasers to execute the Purchase Agreement, pursuant
to which an offering will be made that is intended to result in an orderly
market for $100,000,000 in aggregate principal amount of Senior Convertible
Debentures due 2034 (the “Debentures”) of Quanex Corporation, and any successor
(by merger or otherwise) thereto (the “Company”), the undersigned hereby agrees
that from the date hereof and until 60 days after the offering date set forth on
the final offering circular used to sell the Debentures (the “Offering Date”)
pursuant to the Purchase Agreement, to which you are or expect to become
parties, the undersigned will not offer, sell, contract to sell, pledge or
otherwise dispose of, directly or indirectly, any shares of Common Stock, $.50
par value, of the Company (the “Common Stock”) or securities convertible into or
exchangeable or exercisable for any shares of Common Stock (the “Securities”),
or enter into any transaction which would have the same effect, or enter into
any swap, hedge or other arrangement that transfers, in whole or in part, any of
the economic consequences of ownership of Common Stock, whether any such
aforementioned transaction is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise, or publicly disclose the intention to
make any such offer, sale, pledge or disposition, or to enter into any such
transaction, swap, hedge or other arrangement, without, in each case, the prior
written consent of Credit Suisse First Boston LLC and Bear, Stearns & Co. Inc. 
In addition, the undersigned agrees that, without the prior written consent of
Credit Suisse First Boston LLC and Bear, Stearns & Co. Inc., he or she will not,
during the period commencing on the date hereof and ending 60 days after the
Offering Date, make any demand for or exercise any right with respect to, the
registration of any Common Stock or any Securities.

 

Any Common Stock or Securities received upon exercise of options granted to the
undersigned will also be subject to this Agreement.  Any Common Stock or
Securities acquired by the undersigned in the open market after the date of this
Agreement will not be subject to this Agreement.  A transfer of Common Stock or
Securities to a family member or trust may be made, provided the transferee
agrees to be bound in writing by the terms of this Agreement prior to such
transfer and such transfer shall not involve a disposition for value.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock or Securities if such transfer would constitute a violation or
breach of this Agreement.

 

20

--------------------------------------------------------------------------------


 

This Agreement shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned.  This Agreement shall
lapse and become null and void if the Offering Date shall not have occurred on
or before April 30, 2004.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Name:

 

21

--------------------------------------------------------------------------------


 

SCHEDULE C

 

List of Officers and Directors to be Locked Up

 

Officers:

Raymond A. Jean

Terry M. Murphy

Michael R. Bayles

Robert C. Ballou

Kevin P. Delaney

Ricardo Arredondo

Jeffrey A. Pugh

Geoffrey G. Galow

 

Directors:

Vincent R. Scorsone

Joseph J. Ross

Richard L. Wellek

Donald G. Barger, Jr.

Susan F. Davis

Russell M. Flaum

Michael J. Sebastian

 

22

--------------------------------------------------------------------------------